Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Information Disclosure Statement
The IDS submissions on 2/2/2021 has been reviewed and considered.

Claim Interpretation
In claim 1, line 6, “the identified memory location” should be “an identified memory location” due to antecedent issues. Claims 8 and 15 should be similarly amended.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Applicant has amended the independent claims to state “wherein the opcode is to indicate execution circuitry is to…” which seems to be a near verbatim copy of the language that immediately follows. It’s unclear what the intention of this limitation is or how it further limits the claims over what previously existed. In similar cases Applicant has then cancelled the bulk of the execution limitation and simply replaced it with something along the lines of “execution circuitry to execute the decoded instruction according to the opcode” but no such amendment was made here.  For the purpose of examination Examiner will interpret the claims are written but clarification is requested.
Applicant makes use of the infinitive form of the verb, e.g. “to execute”, in an almost exclusive fashion.  The language of the claims have raised the issue of what the claims cover, specifically the claims rely heavily on functional language limitations with seemingly generic hardware but also do so using future tense or infinitive forms (e.g. “to decode”) which in combination leaves it unclear what the meets and bounds of the claims now are.  It’s unclear if this is an attempt to invoke 112(f) or not as the hardware, absent the functional language, is generic but the specification refers to some elements (e.g. FIG. 13) with similarly generic names that have some matching but not entirely.  For example, is the “execution circuitry” meant to be execution circuitry 1311, the specific memory operations circuitry 1325, the execution circuitry 2108, or something else?  The claims fail "to provide a clear-cut indication of the scope of the subject matter embraced by the claim.” In re Swinehart, 439 F.2d 210, 213 (CCPA 1971).  Unlimited functional claim limitations that extend to all means or methods of resolving a problem may not be adequately supported by the written description or may not be commensurate in scope with the enabling disclosure, both of which are required by 35 U.S.C. 112, first paragraph. In re Hyatt, 708 F.2d 712, 714 (Fed. Cir. 1983); Ariad, 598 F.3d at 1340.  The use of a decoder circuity and 
When a claim limitation employs functional language, the examiner’s determination of whether the limitation is sufficiently definite will be highly dependent on context (e.g., the disclosure in the specification and the knowledge of a person of ordinary skill in the art). Halliburton Energy Servs., 514 F.3d at 1255.  Functional limitations denote a system that is capable of doing something and in the context of computer architecture systems are known to be reconfigurable, programmable, or able to emulate different systems and in this specific case, given that the majority of the claim limitations are functional and purely in the future tense / infinitive form, it remains unclear what exactly the claims do and do not cover.  While there is nothing against infinitive form use in of itself, the concern here is that nearly every element of the claim is predicated on some infinitive form which is a future speculative action when used to define potential patentable weight.  When dealing with limitations using a similar phrase, “configured to”, the claims should be evaluated in light of the specification and whether or not the specification makes it clear that the elements are specifically configured or appear merely generic but as noted, the specification doesn’t appear to detail any special aspects of the decoder or execution circuity so the bounds of the claim are unclear, especially with the speculative or future tense of inventive verbs.  For example, does Applicant seek coverage on any and all systems with decoder circuitry and execution circuitry that may be able to execute a matrix load/store operation as claimed – as in the unlimited coverage concern above - or are the claims intended to be limited to a specific hardware that can carry out a specific instruction (e.g. TILESTORE or STTILECFG) itself and/or its decoding/execution?  Applicant’s clarification is requested either by amending the claims or clarifying the intent on the record to provide a map for the public to understand the boundaries of the patent protection and provide clear notice of patent rights
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Specifically Applicant has amended the independent claims to state “an identifier of a memory location” which is not supported by the original disclosure. The instruction in question, presumably STTILCFG, is discussed in the specification as having a memory location or address ([0136] “destination memory address”), and not an identifier of a memory location, e.g. indirect addressing.  If Applicant means “address” then the claim should be amended as such.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hansen et al., US 7,932,910 (herein Hansen).
As to claim 1, Hansen teaches: An apparatus (C. 3 L. 35; FIG. 1) comprising: decode circuitry to decode an instruction having an opcode and an identifier of a memory location (FIG. 5, FIG. 6, C. 41 L. 4-15, e.g. pecifer decoding), wherein the opcode is to indicate execution circuitry is to retrieve configuration information about usage of storage of the apparatus as two-dimensional data structures to be used by the execution circuitry for matrix operations and store the retrieved configuration information as description data at the identified memory location (Claim 1); execution circuitry to execute the decoded instruction (FIG. 7, Wide Function Unit) to retrieve configuration information about usage of storage of the apparatus as two-dimensional data structures to be used by the execution circuitry for matrix operations and store the retrieved configuration information as description data at the identified memory location (Claim 1).  
As to claim 1, Hansen teaches: The apparatus of claim 1, wherein the storage is a plurality of packed data registers and the two-dimensional data structures are overlaid on the plurality of packed data registers (C. 4 L. 2-4).  
As to claim 3, Hansen teaches: The apparatus of claim 1, wherein the storage is a plurality of packed data registers and memory, and the two-dimensional data structures are overlaid on the plurality of packed data registers and memory (C 4. L. 2-4).  
As to claim 4, Hansen teaches: The apparatus of claim 1, wherein the memory location is stored in a scale-index-base format (C. 24. 59-62).  
As to claim 5, Hansen teaches: The apparatus of claim 1, wherein the description data comprises: 1) an index into a table which is to store a number of bytes in a two- dimensional data structure, and bytes per row of the two-dimensional data structure; 2) restart information used in two-dimensional data structure operations; and 3) indications of a number of rows and columns per two-dimensional data structure (C 4 L. 23 lookup table, C. 104. L. 44-48, FIG. 36A, Claim 1).
As to claim 6, Hansen teaches: The apparatus of claim 5, wherein the description data is to further comprise an indication of pairs two-dimensional data structures (C. 20 L. 31-32).  
As to claim 7, Hansen teaches: The apparatus of claim 1, wherein the description data is retrieved from at least one register of the apparatus (Claim 1).
As to claims 8-14, these claims are the method claims corresponding to the apparatus claims 1-7 and are rejected for the same reasons mutatis mutandis.
As to claims 15-20, these claims are the medium claims corresponding to the apparatus claims 1-6 and are rejected for the same reasons mutatis mutandis.

Response to Arguments
Applicant's arguments filed 2/1/2021 have been fully considered but they are not persuasive.  Applicant argues in substance:
MPEP 707.07(f) requires that "where the applicant traverses any rejection, the examiner should, if he or she repeats the rejection, take note of the applicant's argument and answer the substance of it." Applicants included the following arguments that were not addressed rendering this Office Action incomplete.
Examiner respectfully disagrees.  The MPEP notes the Examiner should address the substance of the argument, which Examiner did in specifically addressing the other arguments made with regard to Hansen.  Examiner is not required to address arguments line by line.  Even the slides pointed to by Applicant note that like-arguments can be grouped together.  Examiner is available for an interview at Applicant’s convenience to discuss any outstanding issues they feel deserve specific or individual attention.
Some of the references Applicant does not have additional date information other than the year. If noting the year is insufficient, especially when it predates the filing by more than one year, that is the Office's issue, not Applicant's. Applicant has fulfilled its obligation under 37 CFR 1.98 and provided a "date." Nothing about "date" requires a month, a day, an exact time of publication, etc.
MPEP 609.04(a) clarifies that the date means month and year. The year alone is insufficient for consideration.
Additionally, Applicant is unsure as to why the Office Action cites alleged obligations in the MPEP as reasons for any strikethrough when the MPEP is not binding on Applicant. Perhaps the "Foreword" portion of the MPEP is not included in the Examiner training which correctly notes that "[t]he Manual does not have the force of law or the force of the rules in Title 37 of the Code of Federal Regulations." Applicant respectfully requests clarification from the Office as to why it is not following the CFR.
The MPEP notes that it does not have the force of law or 37 CFR, it does not state that it has no binding whatsoever on Applicant. To that point however, if Applicant wants to argue the MPEP somehow doesn’t apply to them, it most certainly does apply to Examiner (“For example, the Manual contains instructions to examiners, as well as other material in the nature of information and interpretation, and outlines the current examiners are required or authorized to follow in appropriate cases in the normal examination of a patent application.”)  If procedures are binding to examiners then they are binding to the examination of the case. Examiners cannot simply ignore the MPEP because Applicant argues it doesn’t apply to them, even assuming that assertion is accurate, because by that logic then the MPEP wouldn’t be binding on examiners either. Examiner is following the MPEP as required, therefore the IDS submission requires a month and year to be considered by Examiner.
Claims 1-20 stand rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as allegedly being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The Office Action asserts that the use of an infinitive is indefinite. Applicant is unaware of any binding precedent that agrees with that.
This argument is not persuasive. As noted the issue is not purely the use of infinitive forms, rather the exclusive use of them in the context at hand.  While there is no express rule or precedential case that explicitly states infinitive forms aren’t allowed it is the case that functional language limitations being definite or indefinite are contextual Halliburton Energy Servs., 514 F.3d at 1255.  Examiner has elaborated on the concerns above for the sake of clarity but the claims are still indefinite.
For example, Hansen does not at least describe "decode circuitry to decode an instruction having an opcode and an identifier of a memory location, wherein the opcode is to indicate execution circuitry is to retrieve configuration information about usage of storage of the apparatus as two-dimensional data structures to be used by the execution circuitry for matrix operations and store the retrieved configuration information as description data at the identified memory location."
Examiner respectfully disagrees.  The limitation, at its core is to detail that the opcode indicates to execute an instruction to get information and to then store that information.  E.g. a load instruction.  The only significance comes from what that data is for, which would be intended use.  Even assuming arguendo, that the limitation is limiting, Hansen teaches a functional unit [execution circuitry] to specify operand registers, a control register, and other information [configuration information] that includes a size and location [about usage] of a matrix [two-dimensional data structure] and that the information is stored in those registers, e.g. the results.  Additionally Hansen teaches a method involving more explicit copy operations (see column 5 lines 1-24 for example).
Note that the claim language does not require what a load or store requires - that is two locations (a source and a destination). Again, it is improper to characterize (or distill) the claim language to be a "load" as a load is different.
This argument is not persuasive. First, load and store instructions do not always require two locations, it’s possible for one location to be implicit. Second, the claims are also open ended and make no means to preclude there being another operand. Finally, the instruction is actually a load or store instruction and even the specification uses the description and mnemonics “ST” as in ‘store’.  Applicant even explicitly refers to the instruction as a store instruction in the line immediately following this argument. While the instruction may be a special or unique load or store operation it is still a load or store operation, it’s unpersuasive to argue the contrary.
Additionally, the content of what is to be stored is important and not to be ignored. There is no known processor, core, etc. that, in response to a single instruction, is to store the claimed configuration information.
This argument is not persuasive. Examiner has not ignored the limitations as asserted, rather Examiner noted to Applicant that the limitations were merely intended use and do not impart patentable distinction (MPEP 2111.04).
Additionally, Applicant would appreciate the Office not asserting the claim is described as "TILESTORE/TILELOAD" as those are not what is claimed. Further, Applicant reminds the Office that it is not allowed to read clauses (especially incorrect ones) from the specification into the claims.
This argument is not persuasive. Even if the claims are not to the TILESTORE/TILELOAD instruction they are to a load or store instruction, Applicant even uses this language in the arguments. The fact that Examiner may have mistakenly identified the wrong load or store instruction does not change that and if anything is indicative of the overarching issues with the claims – they’re too broad.
The rejection itself just points to "claim 1" which is: A) not pointing out anything with specificity and B) has no configuration. How are fields of an instruction relevant to storing a configuration? Applicant is at best left to guess and at worst left wasting a considerable amount of time trying to figure out in a 628 page patent what might be relevant. The Office is effectively pointing to a large block of text and saying the claim language "is in there somewhere." However, in the interest of compact prosecution, Applicant notes that "configuration" appears 8 times and none are relevant to "configuration information about usage of storage of the apparatus as two-dimensional data structures to be used by the execution circuitry for matrix operations" nor the storage thereof.
This argument is not persuasive. Examiner has not left Applicant to figure out where in an 628 page patent the relevant portions are. Examiner has specifically pointed to specific portions of the disclosure that are reasonably succinct for context. Further, 
Examiner notes that the arguments herein were similar to the last arguments presented, shifting instead to the amended decoding over the actual execution but the rationale still stands. As noted details of what the data is or is for is viewed as intended use (MPEP 2111.04), specifically with the way the limitations are worded, e.g. “information about usage…to be used by the execution circuitry for matrix operations”, and do not make the claims patentably distinct in the way Applicant argues.  Rather than argue or focus amendments on what the data is, Examiner would suggest that Applicant instead focus their efforts on details of how the instruction operates.  For example, assuming arguendo that the instruction in question is the STTILECFG instruction, Applicant could instead incorporate details of FIG. 21 (e.g. 2105 where the instruction is scheduled and resolving the address), details of FIG. 22 (e.g. steps 2211, 2213, etc), or details associated with [0139]. While Examiner is not immediately aware of any amendments that would place the claims in condition for allowance, certain aspects detailed above would likely overcome the current art. Examiner is available for an interview to discuss potential claim amendments and whether they are likely to overcome the current art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William B Partridge whose telephone number is (571)270-1402.  The examiner can normally be reached on Mon-Fri Noon-3 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/William B Partridge/Primary Examiner, Art Unit 2183